Case: 22-2004    Document: 21      Page: 1    Filed: 11/15/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

            DARLENE PATRICE BENNETT,
                    Petitioner

                              v.

            DEPARTMENT OF COMMERCE,
                      Respondent
                ______________________

                         2022-2004
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-21-0142-I-1.
                 ______________________

   Before HUGHES, WALLACH, and STOLL, Circuit Judges.
 PER CURIAM.
                         ORDER
      In response to this court’s August 29, 2022, show cause
 order, the Department of Commerce urges transfer of this
 mixed case to the United States District Court for the Dis-
 trict of Maryland, noting Darlene Patrice Bennett “has
 brought related claims alleging discrimination” in that
 court. ECF No. 20 at 2. Ms. Bennett does not oppose trans-
 fer to a court where this court “believe[s] the case should
 be placed and has jurisdiction” and requests that if the
 matter is transferred, it be transferred to the United States
Case: 22-2004    Document: 21      Page: 2   Filed: 11/15/2022




 2                                     BENNETT   v. COMMERCE



 District Court for the District of Columbia or the United
 States District Court for the District of Maryland. ECF No.
 19 at 3.
     Upon consideration thereof,
     IT IS ORDERED THAT:
    This petition and all its filings are transferred to the
 United States District Court for the District of Maryland
 pursuant to 28 U.S.C. § 1631.
                                    FOR THE COURT

 November 15, 2022                  /s/ Peter R. Marksteiner
      Date                          Peter R. Marksteiner
                                    Clerk of Court